Exhibit 10.4

EXECUTION COPY

 

 

 

$300,000,000

2-YEAR TERM FACILITY

dated as of

July 18, 2008

among

MF GLOBAL FINANCE EUROPE LIMITED,

as Borrower

MF GLOBAL LTD.

The Several Lenders from Time to Time Parties Hereto,

CITIBANK N.A.,

as Syndication Agent

- and -

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

BANK OF AMERICA, N.A.

as Documentation Agent

 

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arranger and Joint Bookrunner,

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arranger and Joint Bookrunner

and

BANK OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page ARTICLE I Definitions

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   15

SECTION 1.03.

  

Terms Generally

   15

SECTION 1.04.

  

Accounting Terms; GAAP

   15

SECTION 1.05.

  

[Reserved]

   16

SECTION 1.06.

  

[Reserved]

   16 ARTICLE II The Credits

SECTION 2.01.

  

Commitments

   16

SECTION 2.02.

  

Loans and Borrowings

   16

SECTION 2.03.

  

Procedure for Loan Borrowing

   16

SECTION 2.04.

  

[Reserved]

   17

SECTION 2.05.

  

Funding of Borrowings

   17

SECTION 2.06.

  

Interest Elections

   17

SECTION 2.07.

  

[Reserved]

   18

SECTION 2.08.

  

Repayment of Loans; Evidence of Debt

   18

SECTION 2.09.

  

Prepayment of Loans

   19

SECTION 2.10.

  

[Reserved]

   20

SECTION 2.11.

  

Fees

   20

SECTION 2.12.

  

Interest

   20

SECTION 2.13.

  

Alternate Rate of Interest

   20

SECTION 2.14.

  

Increased Costs

   21

SECTION 2.15.

  

Break Funding Payments

   22

SECTION 2.16.

  

Taxes

   22

SECTION 2.17.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   23

SECTION 2.18.

  

Mitigation Obligations; Replacement of Lenders

   24 ARTICLE III Representations and Warranties

SECTION 3.01.

  

Organization; Powers

   25

SECTION 3.02.

  

Authorization; Enforceability

   25

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   25

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   25

SECTION 3.05.

  

Properties

   26

SECTION 3.06.

  

Litigation and Environmental Matters

   26

SECTION 3.07.

  

Compliance with Laws and Agreements

   26

SECTION 3.08.

  

Investment Company Status

   26

SECTION 3.09.

  

Taxes

   26

SECTION 3.10.

  

ERISA

   27

 

i



--------------------------------------------------------------------------------

          Page

SECTION 3.11.

  

Disclosure

   27

SECTION 3.12.

  

Federal Regulations

   27

SECTION 3.13.

  

Purpose of Loans

   27

SECTION 3.14.

  

Material Licenses and Memberships

   27 ARTICLE IV Conditions

SECTION 4.01.

  

Closing Date

   28 ARTICLE V Affirmative Covenants

SECTION 5.01.

  

Financial Statements; Ratings Change and Other Information

   29

SECTION 5.02.

  

Notices of Material Events

   30

SECTION 5.03.

  

Existence; Conduct of Business; Material Licenses and Membership

   31

SECTION 5.04.

  

Payment of Obligations

   31

SECTION 5.05.

  

Maintenance of Properties; Insurance

   31

SECTION 5.06.

  

Books and Records; Inspection Rights

   31

SECTION 5.07.

  

Compliance with Laws

   31

SECTION 5.08.

  

Additional Guarantors

   32 ARTICLE VI Negative Covenants

SECTION 6.01.

  

Financial Condition Covenants

   32

SECTION 6.02.

  

Indebtedness

   33

SECTION 6.03.

  

Liens

   34

SECTION 6.04.

  

Fundamental Changes

   34

SECTION 6.05.

  

Transactions with Affiliates

   35

SECTION 6.06.

  

Regulatory Capital

   35

SECTION 6.07.

  

Lines of Business

   35 ARTICLE VII Events of Default ARTICLE VIII The Administrative Agent
ARTICLE IX Miscellaneous

SECTION 9.01.

  

Notices

   39

SECTION 9.02.

  

Waivers; Amendments

   40

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   41

 

ii



--------------------------------------------------------------------------------

          Page

SECTION 9.04.

  

Successors and Assigns

   42

SECTION 9.05.

  

Survival

   44

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   45

SECTION 9.07.

  

Severability

   45

SECTION 9.08.

  

Right of Setoff

   45

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   45

SECTION 9.10.

  

WAIVER OF JURY TRIAL

   46

SECTION 9.11.

  

Headings

   46

SECTION 9.12.

  

Confidentiality

   46

SECTION 9.13.

  

Documentation Agent and Syndication Agent

   47

SECTION 9.14.

  

USA PATRIOT Act

   47

SCHEDULES:

 

Schedule 1.01

   –  

Broker-Dealer Subsidiaries

Schedule 2.01

   –  

Commitments

Schedule 3.06

   –  

Disclosed Matters

Schedule 6.02-1

   –  

Existing Indebtedness

Schedule 6.02-2

   –  

Existing Bilateral Agreements

Schedule 6.03

   –  

Existing Liens

Schedule 6.05

   –  

Transactions with Affiliates

EXHIBITS:

 

Exhibit A

   –     

Form of Guaranty

Exhibit B

   –     

Form of Assignment and Assumption

Exhibit C-1

   –     

Form of Opinion of Sullivan & Cromwell LLP, special New York counsel for the
Parent and the Borrower

Exhibit C-2

   –     

Form of Opinion of Conyers Dill & Pearman, special Bermuda counsel for the
Parent

Exhibit C-3

   –     

Form of Opinion of Sullivan & Cromwell LLP, special English counsel for the
Borrower

Exhibit D-1

   –     

Form of Closing Certificate

Exhibit D-2

   –     

Form of Secretary’s Certificate

 

iii



--------------------------------------------------------------------------------

2-YEAR TERM FACILITY (this “Agreement”), dated as of July 18, 2008, among:

 

(a) MF GLOBAL FINANCE EUROPE LIMITED, a company organized under the laws of
England and Wales (the “Borrower”);

 

(b) MF GLOBAL LTD., a company organized under the laws of Bermuda (the
“Parent”);

 

(c) the several banks and other financial institutions from time to time parties
to this Agreement (the “Lenders”);

 

(d) CITIBANK N.A., as syndication agent (in such capacity, the “Syndication
Agent”);

 

(e) JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”); and

(f) BANK OF AMERICA N.A., as documentation agent for the Lenders hereunder (in
such capacity, the “Documentation Agent”).

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Consolidated Net Income” means, for any period, the net income or loss
of the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, provided, that there shall be excluded (a) the
net income or loss of any Person that is not a Subsidiary, except that the
Parent’s equity interest in the net income of such Person for such period (to
the extent not otherwise excluded pursuant to clauses (b) through (d) below)
will be included up to the aggregate amount of cash actually distributed by such
Person during such period to the Parent or its Subsidiaries (less minority
interest therein), (b) the net income or loss of any Person accrued prior to the
date it becomes a Subsidiary or is merged into, or consolidated with, the
Borrower or any of its Subsidiaries or all or substantially all of the property
and assets of such Person are acquired by the Borrower or any of its
Subsidiaries, (c) the net income of any Subsidiary to the extent that the
declaration or payment of dividends or other distributions by such Subsidiary of
such net income is not at the time permitted by applicable law, its
organizational documents or any agreement or instrument applicable to such
Subsidiary, (d) any gains or losses (on an after-tax basis) attributable to any
sale or disposition of any asset of the Borrower or any of its Subsidiaries
outside the ordinary course of business, (e) all extraordinary gains (and losses
(it being understood, for the avoidance of doubt, that credit losses or trading
losses shall in no event constitute “extraordinary losses”)), (f) the cumulative
effects of changes in accounting principles since March 31, 2008, (g) the net
after-tax effect of impairment charges related to goodwill and other intangible
assets, (h) for any period ended on or prior to March 31, 2008, the items
identified in the Parent’s Annual Report on Form 10-K for the fiscal year ended
March 31, 2008 as items that have been excluded in calculating specified
non-GAAP Financial Measures (as defined in the



--------------------------------------------------------------------------------

Parent’s Annual Report on Form 10-K for the fiscal year ended March 31, 2008),
which included the net income or loss attributable to legal settlements, Refco
integration costs, gains on exchange seats and shares, IPO-related costs,
settlement and curtailment to the U.S. pension plan, loss on extinguishment of
debt, stock compensation expenses due to the accelerated vesting of predecessor
Man Group award, stock expense on IPO awards, employee compensation related to
the transfer of the UK defined benefit plan from Man Group, release of the
deferred loss on the cash flow hedge from other comprehensive income/(loss) to
principal transactions and Dooley-related loss and associated costs (net of
bonus reduction) and (i) for any period ended after March 31, 2008, (x) the
items identified in the Parent’s Annual Report on Form 10-K for the applicable
fiscal year as items that have been excluded in calculating specified non-GAAP
Financial Measures (as defined in the Parent’s Annual Report on Form 10-K for
the fiscal year ended March 31, 2008), which will include the Refco integration
costs, gains on exchange of seats and shares, IPO-related costs, and
Dooley-related judicial settlements, (y) the charge related to the termination
of selected employees and (z) the legal fees and fees related to the review
undertaken by Promontory and FTI Consulting, Inc. relating solely to the
unauthorized trading by a broker operating out of MF Global’s branch office in
Memphis, provided, that the aggregate amount excluded pursuant to this clause
(i) shall not exceed $50,000,000 over the term of this Agreement; provided,
further, that clause (c) above shall not exclude the undistributed earnings of
any Subsidiary in situations where the only restriction on the ability of such
Subsidiary to declare or pay dividends or make similar distributions arises from
regulatory restrictions (or any agreement or instrument relating to compliance
with law or regulatory restrictions).

“Adjusted Consolidated Tangible Net Worth” means, at any date, the Shareholders’
Equity less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and writeups of assets.

“Adjusted Loan Amount” means (i) at any time on or prior to the first
anniversary of the Closing Date, the full amount of the Loans outstanding under
this Agreement, (ii) at any time after the first anniversary of the Closing Date
but on or prior to the 90th day after such first anniversary, two thirds of the
amount of the Loans outstanding under this Agreement, (iii) at any time after
the 90th day after the first anniversary after the Closing Date but on or prior
to the 180th day after such first anniversary, one third of the amount of the
Loans outstanding under this Agreement and (iv) thereafter, zero.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, it being
understood that for the purposes of this definition Man Group plc shall in no
event be an “Affiliate” of the Borrower when Man Group plc ceases to own
directly or indirectly at least 20% of the aggregate capital stock of the
Borrower.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, as the case may be, the applicable rate per annum set forth
below under the caption “ABR Spread” or “Eurocurrency Spread”, as the case may
be, based upon the ratings by Moody’s and S&P, respectively, applicable on such
date to the Index Debt, provided, that the applicable rate per annum set forth
below shall be increased by 1.00% on the first anniversary of the Closing Date:

 

Index Debt Ratings:

   ABR
Spread     Eurocurrency
Spread   Category 1:     

Index Debt Ratings of at least BBB by S&P

or Baa2 by Moody’s

   3.00 %   4.00 % Category 2:     

Index Debt Ratings of at least BBB- by S&P

or Baa3 By Moody’s and not Category 1

   3.50 %   4.50 % Category 3:     

Index Debt Ratings below Category 2

   4.00 %   5.00 %

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 3; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings; and (iii) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P changes, or if either such rating agency ceases
to be in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

3



--------------------------------------------------------------------------------

“Borrowing Request” means a request by the Borrower for the Borrowing on the
Closing Date in accordance with Section 2.03.

“Bridge Credit Agreement” means the $1,400,000,000 364-Day Revolving Credit
Facility, dated as of June 15, 2007, among MF Global Finance USA Inc., the
Parent, the designated subsidiary borrowers from time to time parties thereto,
the lenders parties thereto, Citibank N.A., as syndication agent, JPMorgan Chase
Bank, N.A., as administrative agent, and the documentation agents signatories
thereto.

“Broker-Dealer Subsidiaries” means the Subsidiaries listed on Schedule 1.01 and
any other Subsidiary that becomes a registered broker-dealer, a futures
commission merchant or the non-U.S. equivalent of a broker-dealer or futures
commission merchant after the Closing Date.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that, when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Parent by Persons who were
neither (i) directors on the date hereof nor (ii) appointed or nominated by
directors (x) so nominated or appointed or (y) nominated or appointed in
reliance on the foregoing clauses (x) or (y), (b) any Person or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as in effect on the Closing Date) shall have acquired beneficial ownership of
greater than or equal to 50% on a fully diluted basis of the voting or economic
interest in the Parent’s capital stock or (c) the Parent shall cease to own all
of the capital stock of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans to the Borrower in a principal amount not to exceed the amount set
forth under the heading “Commitment” opposite such Lender’s name on Schedule
2.01. The initial aggregate amount of the Lenders’ Commitments is $300,000,000.

 

4



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, Adjusted Consolidated Net Income
for such period plus, (a) without duplication and to the extent deducted in
determining Adjusted Consolidated Net Income, the sum of (i) Consolidated
Interest Expense associated with Total Debt, (ii) dividends paid or declared in
cash in connection with Preferred Equity, (iii) consolidated income tax expense
of the Parent and its Subsidiaries for such period, (iv) all amounts
attributable to Depreciation and Amortization, as defined in Parent’s Annual
Report on Form 10-K for the fiscal year ended March 31, 2008, of the Parent and
its Subsidiaries for such period, (v) any deferred financing expense
attributable to fees and transaction costs related to the refinancing of the
Bridge Credit Agreement, and (vi) all other non-cash items on a pre-tax basis
reducing Adjusted Consolidated Net Income (other than items that will require
cash payments or for which an accrual or reserve is, or is required by GAAP to
be, made) minus (b) without duplication and to the extent included in
determining Adjusted Consolidated Net Income, all non-cash items on a pre-tax
basis increasing Adjusted Consolidated Net Income. In the event that the Parent
or any Subsidiary shall have completed an acquisition or disposition of any
material Person, division or business unit since the beginning of the relevant
period, Consolidated EBITDA shall be determined for such period on a pro forma
basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.

“Consolidated Fixed Charge Expense” means, for any period, the sum of
(a) Consolidated Interest Expense and (b) dividends paid or declared in cash in
connection with Preferred Equity.

“Consolidated Net Income” means for any period, net income that would in
conformity with GAAP, be included in the consolidated financial statements of
the Parent and its Subsidiaries for such period.

“Consolidated Interest Expense” means, for any period, total cash interest
expense of the Parent and its Subsidiaries for such period with respect to the
Indebtedness of the Parent and its Subsidiaries included in the determination of
Total Debt; provided, that for the purposes of calculating Consolidated Interest
Expense for any period of four consecutive fiscal quarters ending with the
fiscal quarter of the Parent ended September 30, 2008, December 31, 2008 or
March 31, 2009, Consolidated Interest Expense for such period shall be deemed to
be equal to Consolidated Interest Expense for such fiscal quarter (or, in the
case of such fiscal quarter ended December 31, 2008 or March 31, 2009, each
previous fiscal quarter beginning with the fiscal quarter ended September 30,
2008) multiplied by 4, 2 or 4/3, as the case may be. In the event that the
Parent conducts an equity offering of which the proceeds are used to reduce
Indebtedness of the Parent, Consolidated Interest Expense will be adjusted for
all prior periods as if such equity offering had occurred at the beginning of
such period.

“Consolidated Tangible Net Worth” means, at any date, all amounts that would, in
conformity with GAAP, be included in the consolidated GAAP financial statements
of the Parent and its Subsidiaries under stockholders’ equity at such date less
the amount of all intangible items included therein, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks, brand names and write-ups of assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Preferred Shares, Series A” has the meaning assigned to such term
in the definition of “New Preferred Equity”.

“Debt to Capitalization Ratio” means, as of any date, the ratio of (a) Total
Debt as of such date to (b) Total Capitalization as of such date.

 

5



--------------------------------------------------------------------------------

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Documentation Agent” has the meaning assigned to such term in the preamble
hereto.

“dollars” or “$” refers to lawful money of the United States of America.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the management, release or threatened release of any
Hazardous Material or to human health matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) and, on and after the
effectiveness of the Pension Act, any failure by any Plan to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Plan, in each case, whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code (or, on and after the
effectiveness of the Pension Act, Section 412(c) of the Code) or Section 303(d)
of ERISA (or, on and after the effectiveness of the Pension Act, Section 302(c)
of ERISA) of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) on and after the effectiveness of the Pension Act, a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i) of the Code); (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (g) the incurrence

 

6



--------------------------------------------------------------------------------

by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(h) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or, after the
effectiveness of the Pension Act, in endangered or critical status, within the
meaning of Section 305 of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Loans” means Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in the relevant currency for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
LIBOR01 of the Reuters Screen (or on any successor or substitute page of such
Page, or any successor to or substitute for such Page, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 A.M., London time, two Business
Days prior to the beginning of such Interest Period (or, in the case of a
Eurocurrency Loan in British Pounds Sterling, on the first day of such Interest
Period). In the event that such rate does not appear on LIBOR01, the
“Eurocurrency Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurocurrency rates as may be selected
by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered deposits in
the relevant currency at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank
eurocurrency market where its eurocurrency and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

“Eurocurrency Reserve Requirements” means the aggregate (without duplication) of
the maximum rates (expressed as a decimal fraction) of reserve requirements in
effect on such day (including basic, supplemental, marginal and emergency
reserves) under any regulations of the Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board) maintained by a member bank of the
Federal Reserve System.

“Eurocurrency Tranche” is the collective reference to Eurocurrency Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located,

 

7



--------------------------------------------------------------------------------

(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18(b)), any withholding tax that is in
effect and would be imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.16(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.16(a).

“Federal Funds Effective Rate” means, for any period commencing on a day that is
a Business Day to the next Business Day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on such next Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by the Administrative Agent from three Federal
funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter, dated as of May 23, 2008, among the
Parent, the Borrower and the other parties signatories thereto.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Parent, as the case may
be.

“Fixed Charge Coverage Ratio” means, for any period of four consecutive fiscal
quarters of the Parent, the ratio of (a) Consolidated EBITDA for such period to
(b) Consolidated Fixed Charge Expense.

“Foreign Lender” means, as to the Borrower, any Lender that is organized under
the laws of a jurisdiction other than that in which the Borrower is located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Funding Office” means the office of the Administrative Agent specified in
Section 9.01(a), as the same may be changed as provided in Section 9.01(c).

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain

 

8



--------------------------------------------------------------------------------

working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

“Guarantor” means each of MF Global Finance USA Inc. and any other Subsidiary
that is or becomes a “Designated Subsidiary Borrower” under the Bridge Credit
Agreement or the Liquidity Credit Agreement that executes and delivers the
Guaranty or a Joinder Agreement (as defined in the Bridge Credit Agreement or
the Liquidity Credit Agreement, as the case may be) with respect thereto (it
being understood and agreed, for the avoidance of doubt, that the Parent also
will be a party to the Guaranty) or otherwise becomes a guarantor hereof or
thereof.

“Guaranty” means the Guaranty to be executed and delivered by the Parent and
each Guarantor, as of the Closing Date, substantially in the form of Exhibit A.
Pursuant to Section 5.08, each other Subsidiary that becomes a “Designated
Subsidiary Borrower” under the Bridge Credit Agreement or the Liquidity Credit
Agreement or otherwise a guarantor thereof shall become a guarantor under the
Guaranty by the execution and delivery of an Assumption Agreement as required by
Section 5.08.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Illiquid Assets” means, as of any date, the sum, without duplication, of
(i) memberships in exchanges, (ii) furniture, equipment and leasehold
improvements, (iii) goodwill, (iv) intangible assets, (v) the applicable
haircuts on securities owned by the Parent or its Subsidiaries, (vi) the
applicable haircuts on trade receivables, (vii) any assets of a Broker-Dealer
Subsidiary that would be deducted from Regulatory Capital in determining net
regulatory capital, (viii) any asset for which a reserve has been established,
and (ix) any other assets that in accordance with GAAP or pursuant to the
guidelines provided by Moody’s as in effect as of the Closing Date, are to be
treated as “illiquid”.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable and forward, futures and similar transactions incurred
or entered into in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, but in any event
excluding from clauses (a) through (j) obligations of any Person to its
customers incurred in the ordinary course of business. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

9



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Parent that is not guaranteed or subject to any other credit enhancement.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the seventh day
thereafter or the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period (other than a seven day Interest Period) pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Leverage Ratio” means, as of any date, the ratio of (a) Total Debt as of such
date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Parent ended on such date (or if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Parent
most recently ended prior to such date).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity Credit Agreement” means the $1,500,000,000 5-Year Revolving Credit
Agreement, dated as of June 15, 2007, among MF Global Finance USA Inc., the
Parent, the designated subsidiary borrowers from time to time parties thereto,
the lenders parties thereto, Citibank N.A., as syndication agent, JPMorgan Chase
Bank, N.A., as administrative agent, and the documentation agents signatories
thereto.

“Loan Documents” means this Agreement, the Guaranty and the Fee Letter and any
amendment, waiver, supplement or other modification hereof or thereof.

 

10



--------------------------------------------------------------------------------

“Loans” has the meaning assigned to such term in Section 2.01.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Parent and the
Subsidiaries taken as a whole, (b) the ability of the Parent, the Borrower or
any Guarantor to perform any of its obligations under the Loan Documents or
(c) the material rights of or material benefits available to the Administrative
Agent and the Lenders under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) of a type
referred to in clause (a), (b), (c) or (h) of the definition of “Indebtedness”
or of a type referred to in clause (i) or (j) and owing to a bank, or Guarantees
of any such Indebtedness, or obligations in respect of one or more Swap
Agreements, of any one or more of the Parent and its Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. Indebtedness without regard to amount that is owed by
the Parent to any Subsidiary, or by any Subsidiary to the Parent or any other
Subsidiary, shall not constitute “Material Indebtedness” under this Agreement.

“Maturity Date” means July 16, 2010.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Capital” means, as of any date, Shareholder’s Equity plus (a) without
duplication, (i) the borrowings under the Liquidity Credit Agreement, (ii) the
Adjusted Loan Amount and (iii) any other Indebtedness included within Total Debt
with a remaining tenor (determined as of such date) of no less than one year
minus (b) Illiquid Assets.

“Net Cash Capital to Net Liquid Assets Ratio” means, as of any date, the ratio
of (a) Net Cash Capital to (b) Net Liquid Assets.

“Net Cash Proceeds” means, in connection with any issuance or sale of Equity
Interests or any incurrence of Indebtedness (including any “hybrid securities”),
the gross cash proceeds received from such issuance or incurrence, net of
payments or accruals for attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith.

“Net Liquid Assets” means, as of any date, the total assets of the Parent and
its Subsidiaries minus, without duplication, (i) Illiquid Assets and (ii) any
segregated assets.

“New Preferred Equity” means the Convertible Preferred Shares, Series A (the
“Convertible Preferred Shares, Series A”) issued pursuant to that certain
Investment Agreement, dated as of May 20, 2008, among the Parent and JC Flowers
II L.P., as amended June 20, 2008, and the Non-Cumulative Convertible Preference
Shares, Series B (the “Non-Cumulative Convertible Preference Shares, Series B”)
issued pursuant to the Purchase Agreement, dated as of June 20, 2008, between
the Parent and the initial purchasers named therein.

“Offer to Prepay” has the meaning set forth in Section 2.09(a).

 

11



--------------------------------------------------------------------------------

“Offer Response Date” has the meaning set forth in Section 2.09(b).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Parent” has the meaning assigned to such term in the preamble hereto.

“Participant” has the meaning set forth in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, government contracts, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Significant Subsidiary;

(g) licenses (with respect to any intellectual property and other property),
leases or subleases granted to third parties by the Parent and its Subsidiaries
in the ordinary course of business and not interfering in any material respect
with the ordinary conduct of the business of the Parent or any of its
Subsidiaries;

(h) any (a) interest or title of a lessor or sublessor under any lease of
property to the Parent or any of its Subsidiaries, (b) Lien or restriction that
the interest or title of such lessor or sublessor referred to in the preceding
clause (a) may be subject to, or (c) subordination of the interest of the lessee
or sublessee under such lease to any Lien or restriction referred to in the
preceding clause (b), so long as the holder of such Lien or restriction agrees
to recognize the rights of such lessee or sublessee under such lease;

 

12



--------------------------------------------------------------------------------

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens only cover the related goods;

(j) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property owned or
leased by the Parent or any of its Significant Subsidiaries; and

(k) Reciprocal easement or similar agreements entered into in the ordinary
course of business of the Parent and its Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Equity” means the New Preferred Equity and any preferred stock or
similar instruments issued by the Parent or any of its Subsidiaries after the
Closing Date.

“Prepayment Amount” has the meaning set forth in Section 2.09(b).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Qualifying Cash and Cash Equivalents” means, as of any date, the cash proceeds
of any long-term Indebtedness included in the determination of Total Debt that
is intended to be used to refinance any other such Indebtedness and any
investment of such cash proceeds in Cash Equivalents.

“Register” has the meaning set forth in Section 9.04.

“Regulatory Capital” means the equity or Indebtedness of any Broker-Dealer
Subsidiary that contributes to the determination of its net regulatory capital
in accordance with the laws, regulations and guidelines governing capital
requirements applicable to such Broker-Dealer Subsidiary.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means the holders of more than 50% of (a) until the Closing
Date, the Commitments then in effect and (b) thereafter, the unpaid principal
amount of the Loans then outstanding.

 

13



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Shareholders’ Equity” means, as of any date, all amounts, in conformity with
GAAP, that would be included in the consolidated GAAP financial statements of
the Parent and its Subsidiaries under stockholders’ equity at such date
(including the portion of the New Preferred Equity that is treated as equity by
the rating agencies, which amount will be determined by the rating agency which
attributes the lowest equity to the New Preferred Equity).

“Significant Subsidiary” means, at any time, the Borrower, any Guarantor or any
other subsidiary of the Parent satisfying the requirements of Rule 1-02(w) of
Regulation S-X as adopted by the Securities and Exchange Commission, as the same
may be amended or supplemented from time to time.

“S&P” means Standard & Poor’s.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent or its
Subsidiaries shall be a Swap Agreement.

“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as of any date, Total Debt plus Shareholders’
Equity.

“Total Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the Parent and its Subsidiaries outstanding as of such date plus
the portion of the New Preferred Equity that is treated as debt by the rating
agencies (which amount will be determined by the rating agency which attributes
the highest debt credit to the New Preferred Equity) minus Qualifying Cash and
Cash Equivalents, provided, that for the avoidance of doubt (a) subject to
clause (b) below, there shall be excluded from Total Debt Indebtedness incurred
in the ordinary course of business by or on behalf of Broker-Dealer Subsidiaries
to finance working capital needs of Broker-Dealer Subsidiaries (including
Indebtedness incurred under the Liquidity Credit Agreement and the bilateral
loan agreements described on Schedule 6.02-2 to the extent such Indebtedness
(i) is not, or has not been, drawn for capital raising purposes, (ii) is, or has
been, drawn only in the ordinary course of business to fund short-term
overdrafts

 

14



--------------------------------------------------------------------------------

or short-term securities positions until settlement or to facilitate
transactional banking and (iii) is anticipated to be repaid within 10 Business
Days) and (b) there shall be included in Total Debt any third-party Indebtedness
of the Parent or any of its Subsidiaries that is incurred for the purposes of
funding (directly or through intermediate Subsidiaries) Regulatory Capital of
Broker-Dealer Subsidiaries.

“Transactions” means the execution, delivery and performance by the Parent, the
Borrower and any Guarantor of this Agreement and the other Loan Documents, the
borrowing of Loans, and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and any definition of or reference to any law, statute, regulation, rule or
other legislative action shall mean such law, statute, regulation, rule or other
legislative action as amended, supplemented or otherwise modified from time to
time, (b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

15



--------------------------------------------------------------------------------

SECTION 1.05. [Reserved].

SECTION 1.06. [Reserved].

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions hereof, each
Lender agrees to make a Loan (a “Loan”) to the Borrower on the Closing Date in
an amount not to exceed the amount of the Commitment of such Lender.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.12, the Borrowing on the Closing Date shall be
comprised of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith.

(c) Each Eurocurrency Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. Each ABR Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Eurocurrency Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Procedure for Loan Borrowing. To request the Borrowing on the
Closing Date, the Borrower shall notify the Administrative Agent of such request
by telephone (x) in the case of a Eurocurrency Borrowing not later than 11:00
a.m., New York City time, three Business Days before the date of the proposed
Borrowing or (y) in the case of an ABR Borrowing, not later than 12:00 Noon, New
York City time, on the date of the proposed Borrowing. Such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile (or in any other manner approved pursuant to Section 9.01(b)) to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

  (i) the aggregate amount of the requested Borrowing;

 

  (ii) the date of such Borrowing, which shall be a Business Day;

 

  (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

16



--------------------------------------------------------------------------------

  (iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

  (v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. [Reserved]

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Closing Date by wire transfer of immediately
available funds by 12:00 noon, New York City time (or 3 p.m., New York City
time, in the case of a Borrowing of ABR Loans following same day notice
therefor), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received in Dollars to an account maintained with the Administrative Agent in
New York City or London, as the case may be, and designated by the Borrower in
the Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of the Borrowing on the Closing Date that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of such Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (or, if greater, the
Federal Funds Effective Rate) or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

SECTION 2.06. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in the Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

 

17



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that the
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile (or in any other manner approved pursuant to Section 9.01(b)) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

  (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

  (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

  (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

  (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

SECTION 2.07. [Reserved].

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made to the Borrower
on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender to the Borrower, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

18



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to it in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by promissory
notes. In such event, the Administrative Agent shall prepare and the Borrower
shall execute and deliver to such Lender a promissory note payable to the order
of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.09. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay, or to make an offer to prepay (the “Offer
to Prepay”), any Borrowing made by it in whole or in part.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by facsimile (or in any other manner approved pursuant to Section 9.01(b))) of
any prepayment or Offer to Prepay. Any such notice of prepayment shall be given
to the Administrative Agent at least two Business Days in advance of the date of
such prepayment. Each such notice shall be irrevocable and shall specify the
principal amount of each Borrowing or portion thereof to be prepaid or to be
subject to such Offer to Prepay. The Administrative Agent shall promptly notify
each Lender of any such prepayment or Offer to Prepay. Each Lender shall have
the right to accept or decline, at the sole discretion of such Lender, any Offer
to Prepay by providing written notice to the Administrative Agent of its
acceptance or rejection prior to the third Business Day following receipt of the
same (the “Offer Response Date”). The failure of a Lender to notify the
Administrative Agent prior to the Offer Response Date shall be deemed to be an
acceptance of the Offer to Prepay. The Administrative Agent shall promptly, and
in any event within two Business Days of the Offer Response Date, notify the
Borrower of which Lenders have accepted the Offer to Prepay and each such Lender
shall be entitled to its pro rata share of the prepayment amount which is
subject of such Offer to Prepay (i) in the case of prepayment of a Eurocurrency
Borrowing, within two Business Days after the Borrower’s receipt of such notice
from the Administrative Agent or (ii) in the case of prepayment of an ABR
Borrowing, on the date of the Borrower’s receipt of such notice from the
Administrative Agent. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.11. Each partial prepayment of any Borrowing
shall be in an amount that would be permitted in the case of an advance of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing; provided, that, notwithstanding anything to the contrary in
Section 2.17, for purposes of calculating such pro rata share, the Loans of the
Lenders declining the Offer to Prepay shall be deemed to be equal to zero.

 

19



--------------------------------------------------------------------------------

(c) Loans that are prepaid or repaid may not reborrowed.

SECTION 2.10. [Reserved].

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Eurocurrency Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section and (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date and the Maturity Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Loan prior to the Maturity Date), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Eurocurrency Rate
shall be determined by the Administrative Agent, and any such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate applicable to such Eurocurrency Borrowing for
such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Eurocurrency Rate applicable to such Eurocurrency Borrowing for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period,

 

20



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile (or in any other manner approved pursuant to
Section 9.01(b)) as promptly as practicable thereafter. If such notice is given
pursuant to clause (a) or (b) of this Section 2.13 in respect of any
Eurocurrency Loans, then (i) any Eurocurrency Loans requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (ii) any ABR Loans
that were to have been converted on the first day of such Interest Period to
Eurocurrency Loans shall be continued as ABR Loans and (iii) any outstanding
Eurocurrency Loans shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurocurrency Loans shall be made or continued
as such, nor shall the Borrower have the right to convert ABR Loans to
Eurocurrency Loans.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any such requirement in the nature of a Eurocurrency
Reserve Requirement) against assets of, deposits with or for the account of, or
credit extended by, any Lender; or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans made by such Lender or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then, upon the request of such
Lender, the Borrower will pay to such Lender, such additional amount or amounts
as will compensate such Lender, for such additional costs incurred or reduction
suffered.

(b) If any Lender determines that any Change in Law affecting such Lender
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s

 

21



--------------------------------------------------------------------------------

intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions for Indemnified Tax and Other Taxes (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions for Indemnified Tax and Other Taxes and (iii) the Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that, the Administrative Agent or the Lender, as the case
may be, shall cooperate with the Borrower for the refund of incorrectly or
illegally imposed Taxes. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

 

22



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by it under this Section 2.16 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or of amounts payable under Section 2.14,
2.14 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Funding Office and except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof, in each case on a
ratable basis. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is

 

23



--------------------------------------------------------------------------------

recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate or, if
greater, a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(b), 2.16(f) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests, or expects to request, compensation under Section 2.14, or if the
Borrower is required to, expects to be required to, pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder with respect thereto to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
subject such Lender to any regulatory, legal or financial disadvantage. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.14, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
fails to consent to a proposed amendment or waiver which is consented to by the
Required Holders but which requires a unanimous approval of all Lenders, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an

 

24



--------------------------------------------------------------------------------

amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

ARTICLE III

Representations and Warranties

Each of the Parent and the Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Parent, the Borrower, the
Guarantors and the Parent’s Significant Subsidiaries is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, has all requisite power and authority to carry on its
business as now conducted and is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
corporate powers of the Parent, Borrower and each Guarantor and have been duly
authorized by all necessary corporate and, if required, stockholder action. This
Agreement has been duly executed and delivered by each of the Parent and the
Borrower and constitutes a legal, valid and binding obligation of each of the
Parent and the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, and except where such failure to obtain or
make such consent, approval, registration, filing or other action could not
reasonably be expected to have a Material Adverse Effect, (b) will not violate
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Parent, the Borrower, any Guarantor or any of the Parent’s
Significant Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any indenture, agreement or other
instrument binding upon the Parent, the Borrower, any Guarantor or any of the
Parent’s Significant Subsidiaries or their respective assets, or give rise to a
right thereunder to require any payment to be made by any of the foregoing
entities, and except where such failure to obtain or make such consent,
approval, registration, filing or other action could not reasonably be expected
to have a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Parent, the Borrower or any of their
Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
has heretofore furnished to the Lenders a Form 10-K as submitted by the Parent
to the SEC on June 13, 2008. The financial statements set forth in such Form
10-K present fairly, in all material respects, the financial position, results
of operations and cash flows of the Parent for the fiscal year ended March 31,
2008 in accordance with GAAP.

 

25



--------------------------------------------------------------------------------

(b) As at the Closing Date, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the Parent
and its Subsidiaries, taken as a whole, since March 31, 2008.

SECTION 3.05. Properties. (a) Each of the Parent and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, or where such defects could
not otherwise reasonably be expected to have a Material Adverse Effect.

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Parent or the Borrower, threatened
against or affecting the Parent or any of its Subsidiaries (i) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Parent nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07. Compliance with Laws and Agreements. Each of the Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority or any applicable self-regulatory organization applicable
to it or its property (including any regulatory capital or similar requirement)
and all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.

SECTION 3.08. Investment Company Status. Neither the Parent nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
the Parent or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

SECTION 3.10. ERISA. No ERISA Event has occurred during the 5 year period prior
to the date on which this representation is made or deemed made with respect to
any Plan and none is likely to occur, and no Lien in favor of the PBGC or a Plan
has arisen during such five year period, (ii) each Plan has complied, and is in
compliance, with its terms and the applicable provisions of ERISA and the Code;
(iii) the present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Plan, and (v) neither Borrower nor any ERISA Affiliate would become
subject to any Withdrawal Liability if the Borrower or an ERISA Affiliate were
to withdraw completely from all Multiemployer Plans as of the valuation date
most closely preceding the date on which this representation is made or deemed
made, except, with respect to each of the foregoing clauses, as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information (other than projected financial
information) furnished by or on behalf of the Parent, the Borrower or any
Guarantor to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) when taken as a whole contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements contained therein taken as a whole, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Parent represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
the actual results may vary from the projected financial information).

SECTION 3.12. Federal Regulations. No part of the proceeds of any Loans will be
used for “buying,” “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U of the Board
of Governors of the Federal Reserve System as now and from time to time
hereafter in effect in any manner which violates or would cause the Lenders to
violate the provisions of the Regulations of such Board of Governors.

SECTION 3.13. Purpose of Loans. The proceeds of the Loans shall be used by the
Borrower to prepay loans outstanding under the Bridge Credit Facility.

SECTION 3.14. Material Licenses and Memberships. The Parent and its Subsidiaries
possess all licenses, memberships, registrations, permits and approvals
necessary for the conduct of their respective businesses as now conducted and as
presently proposed to be conducted as required by law or applicable rules and
regulations, including under any applicable rules of the SEC, the National
Association of Securities Dealers, Inc. (“NASD”), the Commodity Futures Trading
Commission (the “CFTC”), the Chicago Board of Exchange (“CBOE”), the Chicago
Mercantile Exchange (the “CME”) and the Financial Services Authority (“FSA”) and
of the other principal futures, options and other exchanges on which any of them
trades except where any failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Closing Date. The obligations of the Lenders to make Loans by it
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement; Guaranty. On or prior to the Closing Date, the
Administrative Agent shall have received (i) this Agreement executed and
delivered by each party hereto and (ii) the Guaranty, executed and delivered by
the parties thereto.

(b) Legal Opinions. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of each of (i) Howard Schneider, general counsel for the
Parent and the Borrower, (ii) Sullivan & Cromwell LLP, special New York counsel
for the Parent, substantially in the form of Exhibit C-1, (iii) Conyers Dill &
Pearman, special Bermuda counsel for the Parent, substantially in the form of
Exhibit C-2 and (iv) Sullivan & Cromwell LLP, special English counsel to the
Borrower (or such other English counsel reasonably satisfactory to the
Administrative Agent), substantially in the form of Exhibit C-3, in each case
covering such other matters relating to the Parent and the Borrower, this
Agreement or the Transactions as the Required Lenders shall reasonably request.
The Parent and the Borrower hereby request such counsel to deliver such opinion.

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificate. The Administrative Agent shall have received (i) a certificate of
each of the Parent, the Borrower and each Guarantor, dated the Closing Date,
substantially in the form of Exhibits D-1 and D-2, with appropriate insertions
and attachments, including a certified copy of the Certificate of Incorporation
of the Parent and the certificate of incorporation of the Borrower and each
Guarantor (other than the Parent) certified by the relevant authority of the
jurisdiction of its organization, and (ii) a Certificate of Compliance for the
Parent and a long form good standing certificate (or an equivalent of such
certificate) for each of the Borrower and each Guarantor from the jurisdiction
of organization of each such entity.

(d) Fees. The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

(e) Preferred Equity. The Parent shall have issued New Preferred Equity with a
liquidation preference of not less than $300,000,000 and on terms reasonably
satisfactory to the Lenders (it being understood and agreed that the terms set
forth in that certain Investment Agreement, dated as of May 20, 2008, among the
Parent and JC Flowers II L.P., as amended on June 10, 2008 and the terms set
forth in that certain Purchase Agreement among Parent and the initial purchasers
named therein, dated June 20, 2008, in each case as in effect on such date, are
satisfactory to the Lenders).

(f) Other Credit Facilities. (i) The Liquidity Credit Agreement shall be in full
force and effect and not more than $350,000,000 shall have been drawn thereunder
to prepay the Bridge Credit Agreement and, after giving effect to the use of
proceeds of the Loans made hereunder, not more than $100,000,000 shall remain
outstanding under the Bridge Credit

 

28



--------------------------------------------------------------------------------

Agreement. (ii) The Bridge Credit Agreement shall have been amended on terms
reasonably satisfactory to the Administrative Agent and the Administrative Agent
shall have received a copy thereof executed and delivered by each party thereto.

(g) Representations and Warranties. The representations and warranties of the
Parent and the Borrower set forth in Article III of this Agreement shall be true
and correct on and as of the date of such Borrowing.

(h) No Default. At the time of and immediately after giving effect to such
Borrowing, no Default shall have occurred and be continuing.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
July 31, 2008.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, each of the Parent and the Borrower covenants (to the extent provided in
relation to itself below) and agrees with the Lenders that:

SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Parent will furnish to the Administrative Agent (in a form reasonably
satisfactory to the Administrative Agent):

(a) within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Price Waterhouse Coopers or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied. Documents required to be delivered pursuant to
this clause (a) which are made available via EDGAR, or any successor system of
the SEC, in an Annual Report of the Parent on Form 10-K, shall be deemed
delivered to the Lenders on the date such documents are made so available;
provided that, upon request, the Parent shall deliver paper copies (or in any
other manner approved pursuant to Section 9.01(b)) of such documents to the
Administrative Agent;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, commencing with the fiscal quarter ending
June 30, 2008, its consolidated balance sheet and related statements of
operations, equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Parent and its
consolidated Subsidiaries on a consolidated basis in accordance

 

29



--------------------------------------------------------------------------------

with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes. Documents required to be delivered pursuant to this
clause (b) which are made available via EDGAR, or any successor system of the
SEC, in a Quarterly Report of the Parent on Form 10-Q, shall be deemed delivered
to the Lenders on the date such documents are made so available; provided that,
upon request, the Parent shall deliver paper copies (or in any other manner
approved pursuant to Section 9.01(b)) of such documents to the Administrative
Agent;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.01 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and

(f) within a reasonable time following any reasonable written request therefor
by or through the Administrative Agent, such other information regarding the
operations, business affairs and financial condition of the Parent or any
Subsidiary, or compliance with the terms of this Agreement as may be reasonably
requested.

SECTION 5.02. Notices of Material Events. The Parent will furnish to the
Administrative Agent and each Lender prompt written notice of the following,
upon becoming aware of such event:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or the
Borrower or any Affiliate thereof that could reasonably be expected to,
individually or in the aggregate, result in a Material Adverse Effect;

(c) (i) the occurrence of any ERISA Event (and as soon as practicable
thereafter, a copy of any report or notice required to be filed with or given to
the PBCG by the Parent, the Borrower or any ERISA Affiliate with respect to such
ERISA Event) that, alone or together with any other ERISA Event that have
occurred or is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect and (ii) promptly following any request
therefor, copies of (A) any documents described in Section 101(k) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (B) any notices described in Section 101(l) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any Plan or
Multiemployer Plan; and

 

30



--------------------------------------------------------------------------------

(d) any other development that results in, or could reasonably be expected to,
individually or in the aggregate, result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto. Notices required to be delivered
pursuant to this Section 5.02 which are made available via EDGAR, or any
successor system of the SEC, in a Current Report of the Parent on Form 8-K,
shall be deemed delivered to the Lenders on the date such notices are made so
available; provided that, upon request, the Parent shall deliver paper copies
(or in any other manner approved pursuant to Section 9.01(b)) of such notices to
the Administrative Agent.

SECTION 5.03. Existence; Conduct of Business; Material Licenses and Membership.
The Parent will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, including but not limited to, the
maintenance of all permits, licenses, consents and memberships as may be
required for the conduct of its business by any state, national or local
government agency or instrumentality of any country or any applicable
self-regulatory organization or exchange, except (other than with respect to the
maintenance of the existence of the Borrower, Parent and Guarantor) to the
extent that failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. The Parent will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Parent or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Parent will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of the business of the Parent and its Subsidiaries, taken as a
whole, in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

SECTION 5.06. Books and Records; Inspection Rights. The Parent will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries in all material respects are made of all
dealings and transactions in relation to its business and activities. The Parent
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties during normal business hours, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

SECTION 5.07. Compliance with Laws. The Parent will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

31



--------------------------------------------------------------------------------

SECTION 5.08. Additional Guarantors. The Parent will cause each Subsidiary that
is not a Guarantor hereunder but becomes a “Designated Subsidiary Borrower”
under the Bridge Credit Agreement, the Liquidity Credit Agreement or otherwise a
guarantor of the loans thereunder to execute and deliver to the Administrative
Agent an Assumption Agreement with respect to the Guaranty, substantially in the
form of Annex I attached to the Guaranty.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each of the Parent and the Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Financial Condition Covenants.

(a) The Parent will not permit the Consolidated Tangible Net Worth of the Parent
at any time to be less than $1,000,000,000 plus 50% of the Net Cash Proceeds of
any offering by the Parent of Equity Interests (to the extent the Net Cash
Proceeds thereof contribute to Consolidated Tangible Net Worth) consummated
after the Closing Date plus, in the case of the 2009 fiscal year and each fiscal
year thereafter, 25% of cumulative Consolidated Net Income for each completed
fiscal year of the Parent for which Consolidated Net Income is positive.

(b) The Parent will not permit the Leverage Ratio as at any date during any
fiscal quarter set forth below to exceed the ratio set forth below opposite such
fiscal quarter.

 

Fiscal Quarter

  

Leverage Ratio

September 30, 2008

   3.50x

December 31, 2008

   3.25x

March 31, 2009

   3.25x

June 30, 2009

   3.00x

September 30, 2009

   3.00x

December 31, 2009

   3.00x

March 31, 2010

   3.00x

June 30, 2010

   3.00x

(c) The Parent will not permit the Fixed Charge Coverage Ratio for any period of
four consecutive fiscal quarters of the Parent ending with any fiscal quarter
set forth below to be less than the ratio set forth below opposite such fiscal
quarter.

 

Fiscal Quarter

  

Fixed Charge Coverage Ratio

September 30, 2008

   3.25x

December 31, 2008

   3.25x

March 31, 2009

   3.50x

June 30, 2009

   3.50x

September 30, 2009

   4.00x

December 31, 2009

   4.00x

March 31, 2010

   4.00x

June 30, 2010

   4.00x

 

32



--------------------------------------------------------------------------------

(d) The Parent will not permit the Debt to Capitalization Ratio as at any date
during any fiscal quarter to exceed 50.0%.

(e) The Parent will not permit the Net Cash Capital to Net Liquid Assets as at
any date during any fiscal quarter to be less than 4.0%.

SECTION 6.02. Indebtedness. The Parent will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.02-1
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(c) Indebtedness of the Parent to any Subsidiary and of any Subsidiary to the
Parent or any other Subsidiary;

(d) Guarantees by the Parent or the Borrower of Indebtedness of any other
Subsidiary and by any Subsidiary of Indebtedness of any other Subsidiary (other
than the Borrower, unless such Subsidiary is a Guarantor);

(e) Indebtedness of the Parent or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement;

(f) Indebtedness of the Parent, the Borrower or any Guarantor;

(g) Indebtedness of any Subsidiary of the Parent which is a regulated broker or
similar entity (including a non-regulated entity engaged in trading activities
with or on behalf of customers) incurred in the ordinary course of business,
including any such Indebtedness in the form of Guarantees of any such
Indebtedness of its Subsidiaries, including Indebtedness incurred in the
ordinary course of business to finance or secure the purchase or carrying of
securities, the provision of margin for forward, futures, repurchase or similar
transactions, the making of advances to customers, the establishment of
performance or surety bonds or guarantees, or in the nature of a letter of
credit or letter of guaranty to support or secure trading and other obligations
incurred in the ordinary course of business, but excluding any such Indebtedness
that would be included in any calculation of the regulatory capital (or similar
concept) of such Subsidiary; and

(h) additional Indebtedness of any of the Subsidiaries of the Parent other than
the Borrower or any Guarantor at any date in an aggregate principal amount (for
all such Subsidiaries) not to exceed 10% of the Parent’s Consolidated Tangible
Net Worth at such date. The amount of additional Indebtedness outstanding at any
time in reliance on this Section 6.02(h) shall be determined on a “net” basis
after giving effect to the terms of any legally enforceable netting or offset
arrangements included in or otherwise relating to cash management arrangements
with banks and similar institutions.

 

33



--------------------------------------------------------------------------------

SECTION 6.03. Liens. The Parent will not, and will not permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 6.03; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof except by the amount of any
accrued interest or fees payable by the Parent or such Subsidiary in respect of
such obligations;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary , as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof except by the amount of any accrued interest or fees payable by
the Parent or such Subsidiary in respect of such obligations;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.02, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement and (iii) such security interests shall not apply to any other
non-related property or assets of the Parent or any Subsidiary;

(e) Liens created, incurred or assumed by any Subsidiary of the Parent which is
(i) a regulated broker or similar entity in the ordinary course of business upon
assets owned by such Subsidiary or held for its account to secure Indebtedness
incurred under Section 6.02(g) or other liabilities incurred in the ordinary
course of business or (ii) otherwise incurred in the ordinary course of its
business to secure obligations other than Indebtedness; and

(f) other Liens securing obligations in an aggregate amount not to exceed 10% of
the Parent’s Consolidated Tangible Net Worth at any one time outstanding. The
amount of other Liens securing obligations outstanding at any time in reliance
on this Section 6.03(f) shall be determined on a “net” basis after giving effect
to the terms of any legally enforceable netting or offset arrangements included
in or otherwise relating to cash management arrangements with banks and similar
institutions.

SECTION 6.04. Fundamental Changes. (a) The Parent will not, and will not permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of

 

34



--------------------------------------------------------------------------------

transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing (i) any Person (other than the Parent or the
Borrower) may merge into the Parent or the Borrower in a transaction in which
the Parent or the Borrower, as the case may be, is the surviving corporation,
(ii) any Person (other than the Parent or the Borrower) may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary (or,
if such Person is a Guarantor if such surviving entity is a Guarantor),
(iii) any Subsidiary (other than the Borrower) may sell, transfer, lease or
otherwise dispose of its assets to the Parent or the Borrower or to another
Subsidiary, (iv) any Subsidiary (other than the Borrower) may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders and (v) any Subsidiary which is not a Significant
Subsidiary may sell, or otherwise dispose of, all or substantially all of its
assets.

(b) The Parent will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

SECTION 6.05. Transactions with Affiliates. The Parent will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
material property or material assets to, or purchase, lease or otherwise acquire
any material property or material assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) such transaction is upon
fair and reasonable terms no less favorable in all material respects to the
Parent or the relevant Subsidiary, as applicable, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate,
(b) transactions between or among the Parent and its wholly owned Subsidiaries
not involving any other Affiliate and (c) any transactions listed on Schedule
6.05.

SECTION 6.06. Regulatory Capital. The Parent will not, and will not permit any
of its Subsidiaries to, fail to satisfy (beyond any applicable grace period,
including any period as to which only minor penalties or restrictions are
applicable) any regulatory or net capital or financial resources requirement
applicable to it in its capacity as a regulated broker or similar entity or as a
parent of any such entity under (a) applicable law or (b) any self-regulatory or
similar organization of which it is a member or which regulates the conduct of
any material portion of the business of the Parent and the Subsidiaries taken as
a whole (including any such requirement of an exchange on which it conducts a
material portion of such business), unless in the case of (b) the maintenance of
such membership or the conduct of such business under the jurisdiction of such
self-regulatory or similar organization or on such exchange is not material to
its consolidated businesses by virtue of there being other venues or exchanges
available to it for the conduct of such businesses on terms not materially
disadvantageous to the Parent and its Subsidiaries taken as a whole.

SECTION 6.07. Lines of Business. The Parent will not, and will not permit any of
its Subsidiaries to, enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Parent and its Subsidiaries
are engaged on the date of this Agreement or that are reasonably related thereto
(it being understood and agreed that neither the Parent nor any Subsidiary
engages in proprietary trading, in any material respect, other than
matched-principal execution to effect customer related activities or in
connection with managing corporate and client assets as more fully described in
“Item 1. Business — Our Business — Matched Principal Execution” of the Parent’s
Annual Report on Form 10-K for the fiscal year ended March 31, 2008).

 

35



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Designated Borrower Subsidiary in or in connection
with this Agreement or any other Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document, shall prove to have been
materially incorrect when made or deemed made;

(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in (i) Section 5.02, 5.03 (with respect to the
Parent’s, the Borrower’s and any Guarantor’s existence) or in Section 6.01, or
(ii) Section 6.02, 6.03, 6.04, 6.05 and 6.06, and in the case of clause
(ii) such failure shall continue unremedied for a period of five Business Days
after the earlier of (A) notice of such failure from the Administrative Agent or
any Lender or (B) the actual knowledge of such failure by a Financial Officer;

(e) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f) the Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest or any other amount and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any grace periods applicable thereto);

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or requires the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent or any of its Significant Subsidiaries, or its debts, or
of a substantial part of its assets (or, in the case of any such Significant
Subsidiary, for all or substantially all of its assets), under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the

 

36



--------------------------------------------------------------------------------

Parent or any Significant Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(i) the Parent or any Significant Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent or any of its Significant Subsidiaries, or for a
substantial part of its assets (or, in the case of any such Subsidiary or any
such Significant Subsidiary, for all or substantially all of its assets),
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

(j) the Parent or any Significant Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent, any Subsidiary or
any combination thereof and the same shall remain unpaid or otherwise
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent or any Subsidiary to
enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect and such
event shall continue unremedied for a period of 60 consecutive days;

(m) the Guaranty shall not be, or shall cease to be, enforceable against the
Parent or any other Guarantor in any material respect or any such Person shall
so assert in writing; or

(n) a Change in Control shall occur,

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different time: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

37



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent or the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights

 

38



--------------------------------------------------------------------------------

and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor reasonably acceptable to the Borrower (except that the Borrower’s
consent shall not be required if a Default or Event of Default has occurred and
is continuing). If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (except that the
Borrower’s consent shall not be required if a Default or Event of Default has
occurred and is continuing) which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile (or in any other
manner approved pursuant to Section 9.01(b)), as follows:

 

(i) The Borrower:

   MF Global Finance Europe    Sugar Quay    Lower Thames Street    London EC3R
6DU    Attention: Simon Moreton, Treasurer

(ii) The Parent or any

   c/o MF Global Ltd.

 

39



--------------------------------------------------------------------------------

Guarantor:

   717 Fifth Avenue    9th Floor    New York NY 10022-8101    Attention: Simon
Moreton, Treasurer    with a copy to:    Henri Steenkamp, Chief Accounting
Officer    and    Michael Bertolucci, Assistant Treasurer    Facsimile: (212)
589 6563

(ii) The Administrative Agent:

   JPMorgan Chase Bank, N.A.    Loan and Agency Services    1111 Fannin, 10th
floor    Houston, Texas 77002-6925    Attention: Brian Michael Kelly   
Facsimile: (713) 750-2351    with a copy to:    JPMorgan Chase Bank, N.A.    270
Park Avenue, 22nd Floor    New York, New York 10017    Attention: Henry Steuart
   Facsimile: (212) 270-1511

(iii) Any other Lender:

   to it at its address (or facsimile (or in any other manner approved pursuant
to Section 9.01(b))) set forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of

 

40



--------------------------------------------------------------------------------

any provision of this Agreement or any other Loan Document or consent to any
departure by the Parent or the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

(b) Neither this Agreement or any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Parent, the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release the Parent or any other Guarantor
from its obligations under the Guaranty or (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
Simpson Thacher & Bartlett LLP, counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any one
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement or any
agreement or instrument contemplated hereby.

(b) The Borrower shall indemnify the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of one counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) any actual or alleged presence or release
of Hazardous Materials on or from any property owned or operated by the Parent
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Parent or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.

 

41



--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent.

(d) To the extent permitted by applicable law, each of the Parent and the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions, any Loan or the use of the proceeds
thereof.

(e) All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Parent
and the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Parent or the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of the Administrative Agent,
provided that no consent of the Administrative Agent shall be required for an
assignment of any Commitment to an assignee that is a Lender immediately prior
to giving effect to such assignment or an Affiliate of any such Lender or an
Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 and an integral
multiple of $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

 

42



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, which fees shall not be payable by the Borrower,
except in connection with the replacement of a Lender pursuant to Section 2.17;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

(E) no assignments may be made to any natural persons.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.13, 2.14, 2.15 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this

 

43



--------------------------------------------------------------------------------

Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(b), 2.16(f)
or 9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.16 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Parent, the Borrower or any Guarantor herein and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the

 

44



--------------------------------------------------------------------------------

Commitments have not expired or terminated. The provisions of Sections 2.14,
2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans and the Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile (or in any other manner approved pursuant to
Section 9.01(b)) shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent or the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

45



--------------------------------------------------------------------------------

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and their directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent or the Borrower and its
obligations, (g) with the consent of the Parent or the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Parent or
the Borrower. For the purposes of this Section, “Information” means all
information received from the Parent or the Borrower relating to the Parent or
the Borrower or its business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Parent or the Borrower; provided that, in the case of
information received from the Parent or the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

46



--------------------------------------------------------------------------------

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT, THE BORROWER AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Documentation Agent and Syndication Agent. Neither the
Documentation Agent nor the Syndication Agent shall have any duties or
responsibilities hereunder in its capacity as such.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Parent and the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

[SIGNATURE PAGES PROVIDED SEPARATELY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MF GLOBAL FINANCE EUROPE LIMITED

as Borrower

By:   /s/ Simon P. Moreton   Name: Simon P. Moreton   Title: Director

 

MF GLOBAL LTD. By:   /s/ J. Randy MacDonald   Name: J. Randy MacDonald   Title:
Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender By:   /s/ Henry E. Stewart   Name: Henry E.
Stewart   Title: Executive Director



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as Documentation

Agent and a Lender

By:

 

/s/ William J. Coupe

  Name: William J. Coupe   Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., a Syndication Agent and a Lender By:   /s/ Maureen P. Maroney  
Name: Maureen P. Maroney   Title: Authorized Signatory



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:   /s/ Sebastian Rocco   Name: Sebastian
Rocco   Title: Managing Director By:   /s/ William S. Denton   Name: William S.
Denton   Title: Managing Director



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender By:   /s/ Joseph Travaglione   Name: Joseph
Travaglione   Title: Senior Vice President



--------------------------------------------------------------------------------

ABN AMRO Bank, N.V., as a Lender By:   /s/ Andrew C. Salerno   Name: Andrew C.
Salerno   Title: Director By:   /s/ Nancy C. Beebe   Name: Nancy C. Beebe  
Title: Senior Vice President



--------------------------------------------------------------------------------

Bank of Montreal, Chicago Branch as a Lender By:   /s/ Cecilia T. VanGetson  
Name: Cecilia T. VanGetson   Title: Vice President



--------------------------------------------------------------------------------

Fortis Bank SA/NV, New York Branch, as a Lender By:   /s/ Jack Au  

Name:  Jack Au

 

Title:    Director

  By:   /s/ Barry K. Chung  

Name:  Barry K. Chung

 

Title:    Director



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as a Lender By:   /s/ Janine M. Shugan      

Name:  Janine M. Shugan

Title:    Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By:   /s/ Daniel Twenge      

Name:  Daniel Twenge

Title:    Authorized Signatory



--------------------------------------------------------------------------------

National Australia Bank Limited By:   /s/ Rosemarie DiCanto      

Name:  Rosemarie DiCanto

Title:    Director